Citation Nr: 0112074	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, status 
post head injury.

2.  Entitlement to service connection for a psychiatric 
disorder or a personality disorder (claimed as depression 
syndrome, anxiety, or an organic mental disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to February 
1983.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The RO in Winston-Salem, North Carolina, sent the 
veteran notification of the decision.

The veteran was scheduled to appear at a videoconference 
hearing before the Board.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case will proceed as though the request for a 
hearing had been withdrawn.

The claim of entitlement to service connection for headaches, 
status post head injury, will be discussed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's psychiatric appeal.

2.  The veteran has presented no medical evidence 
contradicting the in-service personality disorder diagnosis, 
or any medical evidence etiologically relating active duty to 
a psychiatric disorder (claimed as depression syndrome, 
anxiety, or an organic mental disorder).


CONCLUSION OF LAW

The veteran's personality disorder is not a disease or injury 
within the meaning of applicable legislation, and a 
psychiatric disorder (claimed as depression syndrome, 
anxiety, or an organic mental disorder) was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.301(d), 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In this case, the record contains relevant private 
psychological reports and a VA examination report of March 
1998.  The Board therefore concludes that the duty to assist 
has been fulfilled and VA has complied with the Act.  (In the 
remand appended to this decision, the Board makes a finding 
that the March 1998 VA examination report contained an 
important historical inaccuracy, and it appears to be 
incomplete.  That finding is restricted to the appeal 
regarding the headaches because the inconsistent finding 
regarded the headaches, not the psychiatric issues.  There 
were no inconsistent findings regarding the psychiatric and 
personality disorder claim.)

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
by active service.  38 C.F.R. § 1110 (2000).  Generally, a 
grant of service connection requires that the veteran offer 
competent medical evidence of a current diagnosis, an injury 
or disease incurred during active duty, and a nexus or link 
between them.  The veteran need not offer a preponderance of 
evidence; rather, the evidence must be in equipoise for a 
grant of service connection to be warranted.

The veteran's service medical records show that he made a 
suicidal gesture during active duty.  He was diagnosed with a 
personality disorder at the ensuing in-service psychiatric 
evaluation, and eventually he was medically discharged from 
active duty.

At the onset, the Board notes that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c) (2000).  The veteran will 
thus not be able to establish service connection for the 
diagnosed personality disorder.  

Current evidence shows that the veteran has been diagnosed 
with depression.  According to a June 1997 medical treatment 
record from Walter Sellers, MA, the veteran did not have a 
Axis I diagnosis of depression, but it was noted that the 
veteran was "prone to depression".  A definitive diagnosis 
of major depression with psychotic features superimposed on 
dysthymia was rendered by Linda Francis, M.D., in September 
1998.  Thus, the Board does not dispute that the veteran has 
a current mental condition.  

The Board must now consider whether that condition should be 
service connected.  The veteran has indicated that he has 
depression, rather than a personality disorder.  
Nevertheless, he has presented no evidence that the diagnosis 
of personality disorder rendered during active duty was 
incorrect.  In fact, none of the evidence of record shows 
that personality disorder diagnosis was incorrect.  That 
diagnosis was corroborated by a private medical report from 
June 1997, at which time the veteran again was diagnosed with 
a personality disorder.  

On the other hand, the Board has considered that the veteran 
has both a personality disorder and a mental disorder (the 
personality disorder diagnosis does not preclude a finding 
that he also has an Axis I mental condition).  However, he 
has presented no evidence of an etiological connection 
between the diagnosis of depression and his period of active 
military duty.  At the VA examination in March 1998, a 
diagnosis of depression by history was rendered, but there 
was no indication offered that any depression was in any way 
related to the period of military duty.  The veteran's own 
opinion is not sufficient to establish service connection in 
the absence of a professional opinion; the veteran is not 
qualified to render an informed medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, in light of the lack of evidence regarding an 
etiological connection with the period of active duty and the 
depression, and the regulations regarding personality 
disorders, the Board must deny the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
or personality disorder (claimed as depression syndrome, 
anxiety, or an organic mental disorder).  The Board again 
notes that it considered the benefit-of-the-doubt rule, but 
that rule was not for application.


ORDER

Entitlement to service connection for a psychiatric disorder 
or a personality disorder (claimed as depression syndrome, 
anxiety, or an organic mental disorder) is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
headaches, status post head injury.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The duty to assist the veteran includes securing 
medical records identified by the veteran, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992). 

The veteran's service medical records show that the veteran 
sustained a head injury when he hit his head in December 
1982.  He apparently lost consciousness for a few minutes, 
and he complained of blurred vision at the time.  Later that 
month, the service medical records show that he was 
complaining of headaches.  The rest of the service medical 
records do not reflect that he complained of headaches or had 
any treatment as the result of recurrent headaches.  His 
separation examination does not show that he was having 
headaches at that time.

A treatment record from R. E. Frazier, M.D., from September 
1987 shows that the veteran had been physically examined in 
1986 and again in May 1987.  Dr. Frazier did not indicate 
that the veteran had various physical complaints, but the 
treatment record made no mention of chronic headaches.  

In August 1989, the veteran gave a three month history of 
recurrent frontal headaches usually related to stress.  The 
treatment record from Dr. Hector Manlapas shows that there 
was no neurological deficit and an assessment of stress 
related headaches was rendered.

At a VA examination in March 1998, the veteran complained of 
headaches that he said had been recurring for many years.  
The examiner referred to "neurology notes" which are not 
readily found in the record.  More importantly, the examiner 
said that the veteran had headaches "for 15 years, slowly 
worsening".  However, the diagnosis was "headaches for 24 
years approximately; neurologically negative".  The examiner 
indicated nothing about the etiology of the headaches, 
whether they were post-traumatic or stress related, or had 
some other source.  It is not entirely clear whether the 
examiner reviewed the record, including the earlier private 
medical records from the 1980s.  

Additionally, the Board notes that the veteran's service 
connection claims were denied in July 1998 as being not well 
grounded.  Among other things, The Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Accordingly, the service connection claims must be remanded 
to the RO for the following development:

1.  The RO should afford the veteran a VA 
neurological examination to determine the 
correct diagnosis referable to the 
claimed headaches, and provide the 
etiology of any such disorder diagnosed.  
The veteran's claims file must be made 
available to the examiner, and the 
examiner is to review the entire claims 
file prior to the examination, with 
particular attention to the medical 
records from 1982.  All necessary tests 
and studies should be performed.  
Specifically, if the diagnosis is post-
traumatic headaches, the examiner is to 
provide an opinion whether it is at least 
as likely as not that the post-traumatic 
headache disorder stems from the head 
injury in service during December 1982.  
The complete rationale should be given 
for the opinion.  

2.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of this remand, it should 
be returned for corrective action. 

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claims of entitlement to service 
connection for headaches.  If the 
determination of either of the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



